Russell, J.
1. A promise to execute and deliver a policy of life insurance if, after a medical examination, the maker of a note, given for the insurance premium, proves to he an insurable risk, is not an absolute promise to execute and deliver a policy, and will not authorize the original payee to recover on the note, where no offer to deliver the policy has been made; 'and this is true though the maker of the note refused to submit to a medical examination, and, in consequence, his application for insurance was never accepted.
2. The evidence demanded a finding in favor of the defendant, and it was error to render a judgment for the plaintiff. Judgment reversed.